593 F.2d 709
UNITED STATES of America, Plaintiff-Appellee,v.Eddie C. ALLEN, Rose Lee White, and Andrew Preston Perkins,Defendants-Appellants.
No. 77-5786.
United States Court of Appeals,Fifth Circuit.
March 21, 1979.

L. Haldane Taylor, Jacksonville, Fla.  (Court-appointed), for Allen.
James W. Stirling, Jacksonville, Fla.  (Court-appointed), for White.
Andrew Preston Perkins, pro se.
Raymond E. Makowski, F. Joseph DuBray, Jacksonville, Fla., for Perkins.
John J. Daley, Jr., U. S. Atty., Ernst D. Mueller, Asst. U. S. Atty., Jacksonville, Fla., for plaintiff-appellee.
ON PETITION FOR REHEARING
Before BROWN, Chief Judge, TUTTLE and HILL, Circuit Judges.
PER CURIAM:


1
Appellant Andrew Preston Perkins has petitioned for rehearing calling to our attention an error in the summary of the government's evidence as recounted in the opinion in this case issued February 5, 1979, 588 F.2d 1100.  On page 1103 reads as follows:


2
Willie Bannister, who appeared in surveillance only on January 27 and February 23, 1977, testified that he sold Bond, Total, and Races for about six months.  His testimony was indefinite as to the date when he quit selling.  Puzie testified that he began selling when he was recruited by Perkins and that since then Allen picked up bets at Puzie's apartment on Mondays, Thursdays, and Saturdays, and Perkins met with him once a week to settle up.  A search of Bannister's Confectionary yielded no paraphernalia.  Bannister said that he had spotted the surveillance and gotten rid of any paraphernalia.


3
In the third sentence of this paragraph, "Puzie" should read "Bannister."


4
This change does not alter the evidence which the court considered in stating at p. 1104 that "(t)he direct testimony of Willie Bannister that Perkins recruited him into the numbers operation and met with him weekly to settle accounts, together with Perkins' repeated appearance in the pattern of surveillance, was substantial evidence upon which the jury could conclude that Perkins was the operator of the lottery."


5
The language is changed accordingly and the petition for rehearing is DENIED.